Citation Nr: 1742905	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to hypertension, and as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  

This claim was previously before the Board in February 2015, at which time it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran contends that his currently demonstrated hypertension is related to his active military service, to include exposure to Agent Orange during active duty in Vietnam.  The Veteran also claims that his currently diagnosed chronic renal failure is secondary to Agent Orange exposure and secondary to his currently demonstrated hypertension.  He has not, however, received a VA examination for these disabilities.  The Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Accordingly, the Board finds that a VA examination is required in this case.  See McLendon v. Nicholson, 20 Vet. App 70 (2006).

The Board also finds that since the Veteran additionally claims that his chronic renal failure is secondary to his hypertension, the Veteran's claim for service connection for chronic renal failure is inextricably intertwined with the issue of entitlement to service connection for hypertension, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for chronic renal failure cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is requested to address the following:  

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in service or within one year of discharge from service.  

b)  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of chronic renal disease.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is requested to address the following:  

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic renal disease had its onset in service or within one year of discharge from service.  

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic renal disease is related to herbicide exposure during his military service.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides during his service. 

c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic renal disease was caused or aggravated by his hypertension.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a supporting rationale for all opinions and conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


